DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.
 	Claims 8, 9, 11, 12, 15, 19-21, 23, 25, 27, 28, 33-37, and 39-41 are pending.
	Claims 8, 9, 19, 20,23, 25, 27, 33, 34, and 36 have been amended by Applicant.
	Claims 8, 9, 11, 12, 15, 19-21, 23, 25, 27, 28, 33-37, and 39-41 are currently under consideration.
	This Office Action contains a New Rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
	Claims 8, 9, 11, 12, 15, 19-21, 23, 25, 27, 28, 33-37, and 39-41 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Cappuccini et al (Cancer Immunol Immunother, 2016, 65: 701-713; 2/15/19 IDS) in view of Deisseroth et al (US 2015/0064209 A1; 3/5/15), Levy et al (US 2015/0118222 A1; 4/30/15), Shimizu et al (Invest New Drugs, 2016, 34: 347-354), Hamanishi et al (Int J Clin Oncol, 2016, 21: 462-473), Ribas et al (Cancer Immunol, Res, 2016, 4(3): 194-203), Mkrtichyan et al (Journal for Immunotherapy of Cancer, 2013, 1(15): 1-9), as evidenced by Guo et al (PLOS ONE, 2014, 9(2)(e89350) 10 pages), Curran et al (PNAS, 2010, 107(9): 4275-4280), Yu et al (Oncoimmunology, 2016, 5(6): e1151594 (12 pages); “Yu1”), Yu et al (Oncotarget , 2015, 6(39): 42067-42080; “Yu2”), Topalian et al (Journal of Clinical Oncology, 2014, 32(10): 1020-1030), Kleponis et al (Cancer Biol Med, 2015, 12: 201-208), Soares et al (J Immunother, 2015, 38(1): 1-11), Rekoske et al (Cancer Immunol Res, 2015, 3(8): 946-955), Rice et al (Cancer Gene Therapy, 2015, 22: 454-462), and Antonios et al (JCI Insight, 2016, 1(10): e87059).
This rejection is based on combining cited art of: (1) a known cancer vaccine (Ad-sig-hMUC-1/ecdCD40L) and (2) checkpoint inhibitor reagents (such as anti-PD-L1 or anti-PD1 antibodies) with known mechanisms to significantly enhance therapeutic effects of cancer vaccines by (i) disrupting PD-1/PD-L1 interactions to enhance a therapeutic CD8 T-cell response targeting tumor cells and (ii) reducing immune suppressive CD11b+ myeloid-derived suppressor cells (MDSCs). Claims 8, 9, 11, 12, 15, 19-21, 23, 25, and 33-37 are product claims. Claims 27, 28, and 39-41 are method claims reciting administering the combinations to a patient. 
Cappuccini et al teaches administering a cancer vaccine comprising a tumor antigen induces an antigen-specific CD8+ T-cell immune-stimulatory effect therapeutic response and that the therapeutic response from the vaccine is greatly enhanced by administering a PD-1 blocking antibody (Abstract, in particular). Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). Cappuccini et al further teaches a method of treating patients with STEAP1 positive tumor cells comprising administering a pharmaceutical immuno-therapy combination of an expression vector encoding a cancer vaccine component comprising a tumor antigen (a STEAP1 tumor antigen) and an anti-PD-1 antibody checkpoint inhibitor component to the patients, wherein 80% of patients receiving the combination of components remain tumor-free whereas groups receiving only the vaccine component in combination with Rat IgG succumbed to tumors “suggesting a synergistic effect of the vaccine and PD-1 blockade” (Figure 4 and paragraph spanning pages 705-706, in particular). Said combination rendering patients tumor-free indicates the combination was able to “suppress tumor growth by more than the sum of the effects seen when each of the vaccine therapy component and checkpoint inhibitor antibody therapy component is given alone as a monotherapy”, as recited by instant claim 8. Cappuccini et al further teaches checkpoint inhibitor treatment (anti-PD-1) alone did not improve survival of tumor challenged mice (page 706, in particular). The method of Cappuccini et al administers the combination every two weeks for over six months (Figure 4 and page 706, in particular). Cappuccini et al teaches said method wherein the vector encoding a cancer vaccine component is administered intramuscularly and the anti-PD-1 antibody checkpoint inhibitor component is administered intraperitoneally (page 702, in particular). The administered expression vector encoding a cancer vaccine component comprising a tumor antigen of Cappuccini et al induces a STEAP1-specific CD8+ T-cell immune-stimulatory effect therapeutic response in vivo, resulting in an increase in percent of IFN--positive CD8+ T cells (Abstract and Figure 1, in particular). Cappuccini et al further suggests (at page 711) the antigen-specific CD8 T cell response from an administered combination of checkpoint inhibitory antibody and anti-tumor vaccine takes place “at the tumor site”.
Cappuccini et al does not teach claimed products and methods comprising Ad-sig-hMUC-1/ecdCD40L as an expression vector encoding a cancer vaccine component. However, these deficiencies are made up in the teachings of Deisseroth et al, Levy et al, Shimizu et al, Hamanishi et al, Ribas et al, and Mkrtichyan et al, as evidenced by Guo et al, Curran et al, Yu1, Yu2, Topalian et al, Kleponis et al, Soares et al, Rekoske et al, Rice et al, and Antonios et al.
Deisseroth et al teaches Ad-sig-hMUC-1/ecdCD40L is an expression vector encoding a cancer vaccine component comprising a tumor antigen and method of therapeutically treating carcinomas expressing MUC-1 (mucin 1) comprising administering the Ad-sig-hMUC-1/ecdCD40L as an expression vector ([0086], in particular). Deisseroth et al further teaches said method wherein the Ad-sig-hMUC-1/ecdCD40L expression vector is administered subcutaneously results in a decreased tumor volume ([0014] and Figure 6, in particular). Deisseroth et al further teaches said method wherein an effective amount of the vector or the fusion protein encoded by the Ad-sig-hMUC-1/ecdCD40L vector is subsequently administered to boost the immune response to MUC1 above that obtained with the vector administration alone ([0029] and claim 5, in particular). Deisseroth et al further teaches said method wherein multiple boosts are given, separated by 1-12 weeks apart ([0029]-[0031], in particular). Deisseroth et al further teaches infusion as a means of administering a therapeutic ([0033], in particular). Deisseroth et al further teaches said method wherein effective amounts of dosages of administered therapeutics vary, based on numerous parameters ([0082], in particular).  Deisseroth et al further teaches such vectors encoding a mucin antigen can be used to generate CD8+ immunity ([0014] and [0085]-[0089], in particular). Deisseroth et al further teaches said method wherein the administered Ad-sig-hMUC-1/ecdCD40L vector results in an immune-stimulatory effect therapeutic response comprising activation of dendritic cells that present MUC1 tumor antigen, resulting in expansion of CD8 cytotoxic T cell lymphocytes competent to recognize and kill cells expressing MUC1 ([0083]-[0088], in particular). Deisseroth et al further teaches hMUC-1/ecdCD40L forms functional trimers and binds to the CD40 receptor on dendritic cells ([0110], in particular).
Levy et al teaches treating cancer in a patient by administering a combination comprising Ad-sig-hMUC-1/ecdCD40L of Deisseroth et al and an immune checkpoint inhibitor ([0336], in particular). Levy et al further identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular).
Shimizu et al teaches carcinoma patients therapeutically benefit from administration of antibodies blocking PD-1 (“pembrolizumab” of Levy et al) at doses of 2 or 10 mg/kg every two weeks by infusion (Abstract, in particular). 
Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating T cells’ antitumor effect, and PD-L1 is expressed on tumor cells (page 462, in particular). Hamanishi et al further teaches PD-L1 interacts with PD-1 to inhibit proliferation and cytokine production of T cells (in a natural immune-suppressive manner) and inhibition of the interaction between PD-1 and PD-L1 by administered anti-PD-1 or anti-PD-L1 antibodies within the tumor microenvironment overcomes the natural immune-suppressive interaction of PD-1 and PD-L1 in the tumor microenvironment and enhances T cell response and mediates antitumor activity (page 462 and Figure 1, in particular). Hamanishi et al further teaches anti-PD-L1 antibodies prolong survival (page 464, in particular). 
Ribas et al teaches carcinoma patients therapeutically benefit from intravenous administration of antibodies blocking PD-1 (“pembrolizumab” of Levy et al) at doses of 2 or 10 mg/kg every two weeks (page 195, in particular). Ribas et al further teaches administration of the anti-PD-1 antibodies intratumorally (within the tumor microenvironment) increasing percentages of CD8+ T cells and myeloid-derived suppressor cells (Abstract, in particular).
Mkrtichyan et al, cited by Cappuccini et al, demonstrates cancers that are relatively non-responsive to checkpoint-inhibitor treatment (“aPD-1”) monotherapy wherein the checkpoint-inhibitor treatment alone does not induce infiltration of CD8+ T cells (Figures 2-3, in particular). However, treating said cancers by administering a combination of a PD-1 inhibitor and anti-tumor antigen cancer vaccine (“Lm-LLO-E7 + aPD-1”) demonstrates clearly synergistic therapeutic benefit wherein the PD-1 inhibitor greatly enhances the therapeutic potency of the vaccine by at least two-fold, increases the antigen-specific immune response by two-fold, synergistically increases the level of tumor-infiltrated CD8+ T cells by two-fold within the tumor microenvironment, and results in a synergistic increase in percent survival and decrease in tumor volume as compared to administering either component alone (Figures 2-3, in particular). Mkrtichyan et al further demonstrates the combination decreases the level of CD11b+Gr-1+ myeloid-derived suppressor cells (MDSC) in the tumor microenvironment by half (Figure 4, in particular). Mkrichyan et al further teaches (1) PD-1 expressed on T cells, (2) PD-L1 and/or PD-L2 as PD-1 ligands expressed on tumor cells, and (3) PD-1/PD-L1 and PD-1/PD-L2 interactions inhibit T cell immunity (left column page 2, in particular). 
One of ordinary skill in the art would have been motivated with an expectation of success to perform a simple combined method of inducing an immune-stimulatory effect therapeutic response (resulting in a predictable increase in infiltration of MUC-1 antigen specific CD8 T cells into a cancerous tumor, an increase in survival, and a decrease in tumor volume) for a subject with a cancerous tumor comprising MUC-1 positive carcinoma cells expressing PD-L1, including a MUC-1 positive carcinoma that is non-responsive to checkpoint inhibitors alone (including a lack of inducing tumor infiltration of CD8+ T cells when a checkpoint inhibitor is administered alone), comprising administering to said subject a pharmaceutical immuno-therapy combination comprising the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al subcutaneously as taught by Deisseroth et al and the anti-PD-1 antibody of Cappuccini et al, optionally substituted with an anti-PD-L1 antibody of the cited references, administered by infusion as taught by Deisseroth et al or Shimizu et al because Levy et al suggests treating cancer by administering a combination comprising Ad-sig-hMUC-1/ecdCD40L and a checkpoint inhibitor such as an anti-PD-1 antibody, the construct of Deisseroth et al functions as a cancer vaccine targeting MUC-1 positive tumors by inducing expansion of CD8 cytotoxic T cell lymphocytes competent to recognize and kill cells expressing MUC1 and Cappuccini et al cites numerous studies, including Mkrtichyan et al, teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1, which function by inhibiting the interaction between PD-1 on T cells and PD-L1 on tumor cells that would otherwise negatively regulate T cell anti-tumor effects (see Hamanishi et al), and both Cappuccini et al and Mkrtichyan et al teach tumors that can be relatively non-responsive to checkpoint inhibitors (including Mkrtichyan et al teaching a lack of inducing tumor infiltration of CD8+ T cells when a checkpoint inhibitor is administered alone) that demonstrate a great therapeutic response (including increased CD8+ T-cell infiltration) to a combination of checkpoint inhibitors and vaccine. This is an example of “combining prior art elements according to known methods to yield predictable results”. See MPEP 2143. Further, treating a MUC1-positive cancer patient by performing the method of Mkrtichyan et al with the patient wherein the vaccine of Deisseroth et al is substituted in place of the vaccine of Mkrtichyan et al is an example of a simple substation of one known element for another to obtain predictable results because Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). 
Further, the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al of the combined method has the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 6 of Deisseroth et al, in particular) and Mkrtichyan et al further teaches the anti-PD-1 antibodies of the combined method have the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 2B, in particular). Therefore, it is reasonably predictable that combined administration of recited checkpoint inhibitors (such as anti-PD-1 antibodies and anti-PD-L1 antibodies) and the recited tumor vaccine (the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) combine to reduce tumor growth greater than either component administered alone as a monotherapy because administered anti-PD-1 or anti-PD-L1 antibodies within the tumor microenvironment enhance T cell response and mediate antitumor activity (page 462 and Figure 2 of Hamanishi et al, in particular) and the T cell response of Deisseroth et al is killing tumor cells expressing MUC1 ([0088], in particular). Enhancing killing of tumor cells by administering checkpoint antibodies (anti-PD-L1 and anti-PD-1 antibodies) and the tumor-targeted vaccine would predictably result in enhanced suppression of tumor growth, as claimed, because the checkpoint inhibitory antibodies would overcome the natural immune-suppressive interaction of PD-1 and PD-L1 in the tumor microenvironment and enhance T cell response that mediate antitumor activity (page 462 and Figure 1 of Hamanishi) kill tumor cells. Killed cells do not grow. 
Further, one of skill in the art would be motivated with an expectation of success to optimize the combined method by gathering a combination of just any number (including 10) of vaccine components of the combined method and just any number (including 10) checkpoint inhibitor components of the combined method in order to provide therapeutic benefit to multiple (including 10) patients with the combined method and perform the combined method wherein components of the combined method are administered at just any doses, by any routine route of administration, and with just any dose schedules (including comprising intravenous infusion of 2 or 10 mg/kg of anti-PD-1 antibody “pembrolizumab” every two weeks as taught by cited references; including administering the vaccine of Deisseroth et al in multiple boosts 1-12 weeks apart as taught by Deisseroth et al; and including the schedule of Cappuccini et al of administering a checkpoint inhibitory antibody and a vaccine every two weeks for over six months) in order to optimize dosages, dosing methods, and repetition rates. It is not inventive to discover optimal or workable ranges by routine experimentation. An administering physician can easily determine optimum dosages, dosing methods and repetition rates. See In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
In regards to claims reciting “antigen non-specific checkpoint inhibitory antibody therapy”, the anti-PD-L1 and anti-PD-1 antibodies of the combined method are “antigen non-specific” checkpoint inhibitory antibody therapies because the antibodies target interactions between PD-L1 and PD-1 and do not target tumor antigens (also see definition of “antigen non-specific” at the first full paragraph of page 7 of the instant specification).
In particular regards to claim 8 reciting “wherein each of said components individually has the capacity to generate an immune response to prolong survival in the patient”, both the recited anti-tumor vaccine (see Deisseroth et al at ([0014] and [0083]-[0089], in particular) and recited checkpoint inhibitors (see Hamanishi et al at page 462 and Figure 1, in particular) of the combination rendered obvious by the cited references are known to generate an immune response. Further, anti-PD-L1 and anti-PD-1 antibodies of the combined method, alone, each have the capacity to generate an immune response to prolong survival in an individual when administered as a monotherapy (see page 464 of Hamanishi et al and Abstract of Topalian et al, in particular). Further, the ability of monotherapy with the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al to decrease tumor volume (Figure 6 of Deisseroth, in particular) indicates the construct has the ability to prolong survival. Further, combinations of anti-tumor vaccines and recited checkpoint inhibitors are known to generate an immune response and prolong survival of cancer patients (see Cappuccini et at Figure 4 and paragraph spanning pages 705-706; see Mkrtichyan et al at Figures 2-3). Further, reduction in tumor volume and increases in overall survival are predicted when administering combinations of the checkpoint antibodies (anti-PD-L1 and anti-PD-1 antibodies) and the tumor-targeted vaccines (Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) of the combined method because Mkrtichyan et al teaches decreases in tumor volume and a massive increase in overall survival by administering a combination of checkpoint antibodies (aPD-1) and tumor-targeted vaccine (Lm-LLO-E7) as compared to administration of either component alone (Figure 2, in particular). Further, numerous other studies demonstrate therapeutic responses that include generating a therapeutic immune response, decreasing tumor volume, and/or increasing in survival by administering a combination of checkpoint antibodies and tumor-targeting vaccine as compared to administration of either component alone (see a combined increase in tumor regression and survival discussed on pages 204-206 of Kleponis et al; see a combined increase on survival in Figure 2 and increases intratumoral CD8 activity at Figure 3 of Soares et al; see a combined reduction of tumor volume in Figure 5 of Rekoske et al; see a combination increases survival, decreases tumor volume, increases intratumoral CD8 T cells, and promotes a pro-inflammatory tumor microenvironment at Figures 6-9 of Rice et al; and see a combined increase in survival and increase in intratumoral CD8 T cell activity at Figures 2-3 of Antonios et al).
 In particular regards to claim 8 reciting “administration of both of said components, as a synergistic combination therapy, have the capacity to convert a tumor previously considered cold or non-inflamed to a tumor considered hot or inflamed thereby increasing CD8 T cells that traffic into the cancerous tumor tissue and increase the patient’s immune response to suppress tumor growth more than the sum of the effects seen when each of the vaccine therapy component and checkpoint inhibitory antibody therapy component is given alone as a monotherapy”, while it is the examiner’s interpretation that “cold” tumors are those which are not infiltrated with immune cells (such as tumor infiltrating CD8 effector T cells) and “hot” tumors are those that are infiltrated with immune cells, the cited references do not specifically describe tumors using the terms “cold” or “hot”. However, Cappuccini et al teaches administering a cancer vaccine comprising a tumor antigen induces an antigen-specific CD8+ T-cell immune-stimulatory effect therapeutic response and that the therapeutic response from the vaccine is greatly enhanced by administering a PD-1 blocking antibody (Abstract, in particular). Cappuccini et al further cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular), Deisseroth et al teaches the administered Ad-sig-hMUC-1/ecdCD40L vaccine construct results in an immune-stimulatory effect therapeutic response comprising activation of dendritic cells that present MUC1 tumor antigen, resulting in expansion of CD8 cytotoxic T cell lymphocytes competent to recognize and kill cells expressing MUC1 (see Deisseroth et al  at [0083]-[0088], in particular), and the recited immune checkpoint inhibitors are taught to generate CD8+ immunity (see Abstract of Ribas et al, in particular). Mkrtichyan et al further demonstrates treating cancer by administering a combination of a PD-1 inhibitor and anti-tumor antigen vaccine, resulting in an increased antigen-specific immune response and increased level of tumor-infiltrated CD8+ T cells within the tumor microenvironment (Figures 2-3, in particular). It is again noted Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating the T cells’ antitumor effect, and PD-L1 is expressed on tumor cells (page 462, in particular). Hamanishi et al further teaches PD-L1 engages with PD-1 to inhibit proliferation and cytokine production of T cells and inhibition of the interaction between PD-1 and PD-L1 by administered anti-PD-L1 or anti-PD-1 antibodies within the tumor microenvironment enhances T cell response and mediates antitumor activity within the tumor microenvironment. The anti-PD-L1 or anti-PD-1 antibodies of the combined method in combination with a cancer vaccine predictably result in responses such as (i) increased CD8+ T cells and increased levels of tumor-infiltrated CD8+ T cells (as demonstrated by Figure 3 of Mkrtichyan et al, Figure 3 of Antonios et al, and Figure 3 of Soares et al) and (ii) inhibition of interaction between PD-L1 and PD-1 within the tumor microenvironment (how the antibodies function – see the legend of Figure 1 of Hamanishi et al, in particular). Such responses are “reprogramming a tumor microenvironment” in a manner that converts a “cold” tumor to a “hot” tumor and “reprograms” a cancer patient’s tumor micro-environment to become more immune therapy stimulatory. Cappuccini et al further suggests (at page 711) the antigen-specific CD8 T cell response from an administered combination of checkpoint inhibitory antibody and anti-tumor vaccine takes place “at the tumor site”. Further, Deisseroth et al teaches the Ad-sig-hMUC-1/ecdCD40L construct decreases tumor volume (Figure 6 of Deisseroth, in particular). Further, Mkrtichyan et al teaches decreases in tumor volume by administering a combination of checkpoint antibodies (aPD-1) and tumor-targeted vaccine (Lm-LLO-E7) as compared to administration of either component alone (Figure 2, in particular). Further, numerous other studies demonstrate therapeutic responses that include generating a therapeutic immune response, decreasing tumor volume, and/or increasing in survival by administering a combination of checkpoint antibodies and tumor-targeting vaccine as compared to administration of either component alone (see a combined increase in tumor regression and survival discussed on pages 204-206 of Kleponis et al; see a combined increase on survival in Figure 2 and increases intratumoral CD8 activity at Figure 3 of Soares et al; see a combined reduction of tumor volume in Figure 5 of Rekoske et al; see a combination increases survival, decreases tumor volume, increases intratumoral CD8 T cells, and promotes a pro-inflammatory tumor microenvironment at Figures 6-9 of Rice et al; see a combined increase in survival and increase in intratumoral CD8 T cell activity at Figures 2-3 of Antonios et al). Therefore, it is the examiner’s position that the combination of the recited anti-tumor vaccine and the recited checkpoint inhibitory antibodies predictably function as a synergistic combination therapy that is capable of converting a “cold or non-inflamed” tumor to a “hot or inflamed” tumor with an increase in CD8 T cells that traffic into the tumor tissue and increase a patient’s immune response to suppress tumor growth more than the sum of the effects seen when each of the vaccine therapy component and checkpoint inhibitory antibodies is given alone as a monotherapy.
In particular regards to claim 9 reciting “wherein said combination causes an influx of MUC-1 antigen specific CD8 T cells into the tumor tissue enabling expansion of the number of patients responding to said checkpoint inhibitory antibody therapy”, claim 11 reciting “the therapy components generate a combined therapeutic effect that has the capacity to induce an increase in CD8 T cells against MUC-1 antigen specific cancerous tumors greater than either of the two therapy components has the capacity to induce when used as a monotherapy”, and claim 25 reciting “components are capable to induce a combined therapeutic effect of activating an increased number of MUC-1 antigen specific CD8 T cells than either of the two components acting alone”, such results of the combined method are predictable. The Ad-sig-hMUC-1/ecdCD40L construct of the combined method specifically stimulates the T-cell response of generation of CD8+ T cells against MUC-1 competent to recognize and kill tumor cells that express MUC1 ([0083]-[0088] of Deisseroth et al, in particular) and anti-PD-1 (and anti-PD-L1) constructs are known to function as inhibitors of checkpoint inhibition by inhibiting interaction between PD-1 and PD-L1 that results in an enhanced T-cell response (Figure 1 of Hamanishi et al, in particular). Such MUC1-expressing tumor cells to be killed (as described by Deisseroth et al) are clearly present in tumor tissue. Further, Mkrtichyan et al demonstrates cancers that are relatively non-responsive to checkpoint-inhibitor treatment (“aPD-1”) monotherapy wherein the checkpoint-inhibitor treatment alone does not induce infiltration of CD8+ T cells obtain great therapeutic benefit by administering a combination of a PD-1 inhibitor and anti-tumor antigen cancer vaccine (“Lm-LLO-E7 + aPD-1”) wherein the PD-1 inhibitor greatly enhances the therapeutic potency of the vaccine by two-fold, the antigen-specific immune response by two-fold, and the level of tumor-infiltrated CD8+ T cells by two-fold within the tumor microenvironment (Figures 2-3, in particular). Further, Cappuccini et al suggests (at page 711) the antigen-specific CD8 T cell response from an administered combination of checkpoint inhibitory antibody and anti-tumor vaccine takes place “at the tumor site”. Further, additional references of Antonios et al (see Figure 3) and Soares et al (Figure 3) also illustrate administering antigen-vaccine construct with an anti-PD-1 construct results in an immune response of a greater increase in number of CD8+ T cell than either construct alone. Therefore, the ability of the anti-PD-1 (an anti-PD-L1) constructs to enhance generation of T cells against a co-administered vaccine antigen predictably results in an immune response of a greater increase in number of CD8+ T cells and number (and percentage) of CD8+ T cells against MUC-1 than either construct alone and the combination of the recited anti-tumor vaccine and the recited checkpoint inhibitory antibodies predictably causes an influx of antigen specific CD8 T cells (wherein the antigen is MUC1 of the administered Ad-sig-hMUC-1/ecdCD40L vector) into the tumor tissue enabling expansion of the number of patients responding to said checkpoint inhibitory antibody therapy.
In particular regards to claim 19 reciting “combination for treating a cancerous tumor in a patient by reprogramming a cancer patient’s tumor micro-environment from immune inhibitory to immune stimulatory…wherein said components biologically interact synergistically with one another, as combination therapy by increasing the magnitude of an anti-tumor immune response, and convert a cancerous tumor considered cold or non-inflamed, having a low level of infiltrating CD8 T lymphocyte cells that are non-responsive to said checkpoint inhibitory antibody immunotherapeutic component to a cancerous tumor considered hot or inflamed to induce a response to the checkpoint inhibitory antibody immunotherapeutic component through an increase in the infiltration of MUC-1 antigen specific CD8 T cells into the cancerous tumor considered cold or non-inflamed and more than double a tumor suppressive effect of the antigen non-specific checkpoint inhibitory antibody immunotherapeutic component against tumor tissue cell growth over said checkpoint inhibitory immunotherapeutic component alone as a monotherapy”, claim 27 reciting an administered combination results in “reprogramming the tumor micro-environment to be less immune-therapeutic inhibitory and more immuno-therapeutic stimulatory, comprising an immuno-therapeutic combination to induce an enhanced tumor response in the patient, wherein said immuno-therapeutic combination is administered through at least two distinct immunotherapeutic treatments, comprising a checkpoint inhibitory antibody treatment and an expression vector Ad-sig-hMUC-1/ecdCD40L MUC-1 antigen specific vaccine treatment, to induce therapy by dendritic cell activation in the patient” and the combination “biologically and synergistically interact with each other to increase the magnitude of the anti-tumor immune response and convert cold tumor tissue having a low level of infiltrating CD8 T lymphocyte cells that are non-responsive to checkpoint inhibitory antibody therapy to hot tumor tissue having an infiltration of MUC-1 antigen specific CD8 T cell lymphocyte cells making said cold tumor tissue responsive to checkpoint inhibitory antibody therapy treatment and resulting in a more than two-fold increase in the suppressive effect over each of the checkpoint inhibitory antibody treatment or the vaccine treatment administered alone as a monotherapy”, claim 33 reciting “biologically and synergistically interact with each other inducing an increase in the magnitude of the anti-tumor immune response and conversion of tumor tissue considered cold or non-inflamed to tumor tissue considered hot or inflamed enabling said combined antibody component and vaccine component, to increase a number of CD8 T cells that traffick into the cancerous tumor tissue to (a) induce a tumor suppression effect more than a sum of the said two components each acting alone as a monotherapy and (b) increase a patient population response rate to said therapeutic combination over an immune-therapeutic response rate effect of said antibody component acting alone as a monotherapy”, claim 34 reciting “combination have the capacity to induce an increase in a patient’s MUC-1 specific CD8 effector T cells, thereby increasing a population of patients responding to the component combination of therapy over a population of patients responding to each components as a monotherapy”, and claims 37 reciting “combination convert at least a portion of the immunoregulatory environment at a site of the cancerous tumor in a patient from immunoinhibitory to immunostimulatory”, the examiner interprets “cold” tumors are those which are not infiltrated with immune cells (such as tumor infiltrating CD8 effector T cells) and “hot” tumors are those that are infiltrated with immune cells. Cappuccini et al teaches administering a cancer vaccine comprising a tumor antigen induces an antigen-specific CD8+ T-cell immune-stimulatory effect therapeutic response and that the therapeutic response from the vaccine is greatly enhanced by administering a PD-1 blocking antibody (Abstract, in particular). Cappuccini et al further cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular), Deisseroth et al teaches the administered Ad-sig-hMUC-1/ecdCD40L vaccine construct results in an immune-stimulatory effect therapeutic response comprising activation of dendritic cells that present MUC1 tumor antigen, resulting in expansion of CD8 cytotoxic T cell lymphocytes competent to recognize and kill cells expressing MUC1 (see Deisseroth et al  at [0083]-[0088], in particular), and the recited immune checkpoint inhibitors are taught to generate CD8+ immunity (see Abstract of Ribas et al, in particular). Mkrtichyan et al demonstrates administering antigen-vaccine construct with an anti-PD-1 construct results in an immune response of a greater increase in number of antigen-specific CD8+ T cell than either construct alone (Figure 3B, in particular). Further, additional references of Antonios et al (see Figure 3) and Soares et al (Figure 3) also illustrate administering antigen-vaccine construct with an anti-PD-1 construct results in an immune response of a greater increase in number of CD8+ T cell than either construct alone. It is again noted Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating the T cells’ antitumor effect, and PD-L1 is expressed on tumor cells (page 462, in particular). Hamanishi et al further teaches PD-L1 engages with PD-1 to inhibit proliferation and cytokine production of T cells and inhibition of the interaction between PD-1 and PD-L1 by administered anti-PD-L1 or anti-PD-1 antibodies within the tumor microenvironment enhances T cell response and mediates antitumor activity within the tumor microenvironment. The anti-PD-L1 or anti-PD-1 antibodies of the combined method in combination with a cancer vaccine predictably result in responses such as (i) increased CD8+ T cells and increased levels of tumor-infiltrated CD8+ T cells (as demonstrated by Figure 3 of Mkrtichyan et al, Figure 3 of Antonios et al, and Figure 3 of Soares et al) and (ii) inhibition of interaction between PD-L1 and PD-1 within the tumor microenvironment (how the antibodies function – see the legend of Figure 1 of Hamanishi et al, in particular). Such responses are “reprogramming a tumor microenvironment” in a manner that converts a “cold” tumor to a “hot” tumor and “reprograms” a cancer patient’s tumor micro-environment from “immune inhibitory” to become more immune therapy stimulatory. Cappuccini et al further suggests (at page 711) the antigen-specific CD8 T cell response from an administered combination of checkpoint inhibitory antibody and anti-tumor vaccine takes place “at the tumor site”. Cappuccini et al further teaches treating patients with tumors comprising administering a pharmaceutical immuno-therapy combination of an expression vector encoding a cancer vaccine component comprising a tumor antigen (a STEAP1 tumor antigen) and an anti-PD-1 antibody checkpoint inhibitor component to the patients, wherein 80% of patients receiving the combination of components remain tumor-free whereas groups receiving only the vaccine component in combination with Rat IgG succumbed to tumors “suggesting a synergistic effect of the vaccine and PD-1 blockade” (Figure 4 and paragraph spanning pages 705-706, in particular). Therefore, it is the examiner’s position that the combination of the recited anti-tumor vaccine and the recited checkpoint inhibitory antibodies predictably reprograms a cancer patient’s tumor micro-environment from immune inhibitory (“immunoregulatory”; ” immune-therapeutic inhibitory”) to immune stimulatory (“immuno-therapeutic stimulatory”) wherein the components are a checkpoint inhibitory antibody treatment and an expression vector Ad-sig-hMUC-1/ecdCD40L MUC-1 antigen specific vaccine treatment known to induce therapy by dendritic cell activation in the patient and wherein the components of the combination biologically interact synergistically with one another to increase the magnitude of an anti-tumor immune response, and convert a cancerous tumor considered cold or non-inflamed, having a low level of infiltrating CD8 T lymphocyte cells that are non-responsive to a checkpoint inhibitory antibody component to a cancerous tumor considered hot or inflamed to induce a response to the checkpoint inhibitory antibody immunotherapeutic component through a recited increase in the infiltration of MUC-1 antigen specific CD8 T cells into a cancerous tumor considered cold or non-inflamed and result in the recited anti-tumor suppressive effects of the combination of the recited anti-tumor vaccine and the recited checkpoint inhibitory antibodies as compared to effects of components of the combination administered alone and result in an increase response rate to said combination over response rates from administering components of the combination alone.
In particular regards to claim 36 reciting “combination therapy causes a reduction in approximately half of the total population of CD11b positive cells in the tumor tissue, and tumor growth suppression is generated corresponding to said reduction of the total population of CD11b positive cells in the tumor tissue”, tumor growth suppression from administering a combination of a recited checkpoint inhibitor and an anti-tumor vaccine is predictable. For instance, Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). Cappuccini et al further teaches a method of treating patients with STEAP1 positive tumor cells comprising administering a pharmaceutical immuno-therapy combination of an expression vector encoding a cancer vaccine component comprising a tumor antigen (a STEAP1 tumor antigen) and an anti-PD-1 antibody checkpoint inhibitor component to the patients, wherein 80% of patients receiving the combination of components remain tumor-free whereas groups receiving only the vaccine component in combination with Rat IgG succumbed to tumors “suggesting a synergistic effect of the vaccine and PD-1 blockade” (Figure 4 and paragraph spanning pages 705-706, in particular). Figure 2 of Mkrtichyan et al demonstrates co-administration of a vaccine (Lm-LLO-E7) with anti-PD1 checkpoint inhibitor antibodies synergistically decreases tumor volume and synergistically increases percent survival as compared to treatment administering either component alone. Mechanistically, it is again noted Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating the T cells’ antitumor effect, and PD-L1 is expressed on tumor cells (page 462, in particular). Hamanishi et al further teaches PD-L1 engages with PD-1 to inhibit proliferation and cytokine production of T cells and inhibition of the interaction between PD-1 and PD-L1 by administered anti-PD-L1 or anti-PD-1 antibodies within the tumor microenvironment enhances T cell response and mediates antitumor activity within the tumor microenvironment. Regarding a recited reduction in CD11b positive cells in the tumor tissue, both the instant specification and cited prior art identify CD11b+ cells as myeloid-derived suppressor cells (MDSCs). See “…CD11b cells (also known as myeloid-derived suppressor cells or MDSC)…” at the first two lines of the last paragraph on page 28 of the instant specification. Note that cited prior art references tend to measure other MDSCs biomarkers alongside CD11b when identifying MDSCs and, therefore, describe decreases in MDSCs characterized by combinations of multiple markers (including CD11b) and do not describe “total” CD11b+ cells. However, both the instant specification and the cited art demonstrate levels of CD11b+ MDSCs are decreased upon administering checkpoint inhibitors and indicate such a decrease provides therapeutic benefit by removing the suppressive effects of MDSCs on immunological responses. Decreases in CD11b+ cells are known to occur in response to treatment with anti-checkpoint inhibitor antibodies of the combined method (see: CD45+CD11b+Gr-1+ MDSC of Figure 4 of Mkrtchyan et al demonstrating a decrease in half of tumor infiltrating CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 antibody; CD11b+GR-1+ MDSC Figure 2 of Guo et al demonstrating a decrease in half of CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 antibody; CD11b+arginase-1+ MDSC of Figure S10 of Curran et al demonstrating a decrease in half of tumor infiltrating CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 or anti-PD-L1 antibody; CD11b+ MDSCs of Figure 5 of Yu1 demonstrating a decrease in half of CD11b+ MDSCs from a checkpoint inhibitor antibody alone; and CD11b+Gr1+ MDSCs of Figure 4 demonstrating a decrease in half of tumor infiltrating CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 alone). Because checkpoint inhibitor therapies are known to reduce CD11b+ MDSCs in tumors, it is reasonably predictable that products of the combined method (the checkpoint inhibitor antibodies and the vaccine of Deisseroth et al) reduce total population of CD11b+ MDSCs in tumors as claimed. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. See MPEP 2143.02. Therefore, it is the examiner’s position that the combination of the recited anti-tumor vaccine and the recited checkpoint inhibitory antibodies predictably causes a recited reduction in CD11b positive cells in the tumor tissue, and tumor growth suppression is generated corresponding to said reduction of CD11b positive cells in the tumor tissue.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 9/9/22, Applicant submitted a Declaration by Albert Deisseroth. The Declaration cites Figures 5-9 of the instant specification and indicates the claims are non-obvious because it is surprising that the combination of the recited vector vaccine and anti-PD-1 antibody synergistically suppressed tumor growth rate more than the sum of either component administered as a monotherapy. The Declaration further cites Figure 12 of the instant specification and indicates the claims are non-obvious because the combination of the recited vector vaccine and anti-PD-1 antibody surprisingly increase infiltration of CD8 effector T cells into tumor tissue. Applicant further argues the recited combination would not be expected to produce recited synergistic effects. Applicant further indicates the claimed method is unpredictable by arguing MVA is a “known” cancer vaccine of Cappuccini that does not predictably provide additive benefit when combined with PD-1 for prostate cancer. Applicant further indicates the claimed method is unpredictable by arguing ChAdOx1 is a “known” cancer vaccine of Cappuccini that does not predictably provide additive benefit when combined with PD-1 for prostate cancer. Applicant further indicates the claimed method is unpredictable by stating “known” cancer vaccines combined (MVA and ChAdOx1) do not predictably provide other than modest additive benefit when alone combined for prostate cancer. Applicant further argues is not predictable (or obvious) that a combination of a known cancer vaccine and an antibody should provide predictable additive therapeutic benefit. Applicant further indicates the claimed method is unpredictable by citing “in our hands, no beneficial effect was obtained using anti-PD-L1 antibody therapy in a combinational approach” at page 711 of Cappuccini. Applicant further indicates the cited references do not teach or suggest the recited reduction of CD11b positive cells. Applicant further indicates the cited references do not teach or suggest increases in MUC-1 antigen specific CD8 T cells recited by dependent claims 11, 25, and 34. Applicant further repeats previously addresses arguments.
The arguments found in the Reply of 9/9/22 and the Declaration by Albert Deisseroth have been carefully considered, but are not deemed persuasive. In regards to the Declaration citing Figures 5-9 of the instant specification and indication the claims are non-obvious because it is surprising that the combination of the recited vector vaccine and anti-PD-1 antibody synergistically suppressed tumor growth rate more than the sum of either component administered as a monotherapy, the examiner disagrees. Suppression of tumor growth is predictable by a combination of the recited vector vaccine and anti-PD-1 antibody because each are known in the prior art to suppress tumor growth as a monotherapy. Deisseroth et al teach Ad-sig-hMUC-1/ecdCD40L construct of the combined method has the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 6 of Deisseroth et al, in particular). Further, Mkrtichyan et al teaches anti-PD-1 antibodies of the combined method have the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 2B, in particular). Further, it is reasonably predictable that combined administration of recited checkpoint inhibitors (such as anti-PD-1 antibodies and anti-PD-L1 antibodies) and the recited tumor vaccine (the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) combine to reduce tumor growth significantly greater than either component administered alone as a monotherapy because administered anti-PD-1 or anti-PD-L1 antibodies within the tumor microenvironment enhance T cell response and mediate antitumor activity (page 462 and Figure 2 of Hamanishi et al, in particular) and the T cell response of Deisseroth et al is killing tumor cells expressing MUC1 ([0088], in particular). Enhancing killing of tumor cells by administering checkpoint antibodies (anti-PD-L1 and anti-PD-1 antibodies) and the tumor-targeted vaccine would predictably result in enhanced suppression of tumor growth, as claimed, because the checkpoint antibodies would enhance T cell response of the vaccine of Deisseroth et al that is to kill tumor cells. Killed cells do not grow. Further, numerous additional studies teach enhancing tumor growth reduction by combining anti-tumor vaccines with checkpoint inhibitory antibodies (see a combined increase in tumor regression on the left column of pages 204 of Kleponis et al; see a combined reduction of tumor volume in Figure 5 of Rekoske et al; see a combination that decreases tumor volume at Figure 6 of Rice et al and left column of page 461 of Rice et al describing a “synergistic trend” of tumor regression when anti-PD-1 antibody is administered with a tumor vaccine). It is further noted objective evidence of nonobviousness must be commensurate in scope with the claims which evidence is offered to support and claimed combinations do not require anti-PD-1 antibody, which appears to give rise to a particularly large (possibly “synergistic”) reduction in tumor volume only when the anti-PD-1 antibody is administered at a high dose (100 g) with a high dose (1x108 PFU) of the recited vector (Figures 3 and 5, in particular). Such evidence of nonobviousness is not commensurate in scope with the claims because: (1) claims are not limited to doses required to generate the particularly large (possibly “synergistic”) reduction in tumor volume comprising administering a 100 g dose of anti-PD-1 antibody and 1x108 PFU of the recited vector and (2) only claim 40 recites a methods requiring an anti-PD-1 checkpoint inhibitory antibody (checkpoint inhibitory antibodies of other claims could be anti-PD-L1 or anti-CTLA-4 checkpoint inhibitory antibodies, as disclosed in the paragraph spanning pages 10-11 of the instant specification). Applicant further demonstrates such possible “synergistic” results only occur at higher doses and do not occur at lower doses of anti-PD-1 antibody and recited vector. Further, Applicant has not demonstrated synergistic results with combinations comprising a checkpoint inhibitory antibody wherein the checkpoint inhibitory antibody is inhibits CTLA-4 or PD-L1.  
In regards to the citation of Figure 12 of the instant specification and indication the claims are non-obvious because the combination of the recited vector vaccine and anti-PD-1 antibody surprisingly increase infiltration of CD8 effector T cells into tumor tissue and the indication the cited references do not teach or suggest increases in MUC-1 antigen specific CD8 T cells recited by dependent claims 11, 25, and 34, the examiner disagrees. Deisseroth et al teaches administered Ad-sig-hMUC-1/ecdCD40L vector results in an immune-stimulatory effect therapeutic response comprising activation of dendritic cells that present MUC1 tumor antigen, resulting in expansion of CD8 cytotoxic T cell lymphocytes competent to recognize and kill tumor cells expressing MUC1 ([0083]-[0088], in particular). Such tumor cells are clearly present in tumor tissue. Further, Mkrtichyan et al demonstrates cancers that are relatively non-responsive to checkpoint-inhibitor treatment (“aPD-1”) monotherapy wherein the checkpoint-inhibitor treatment alone does not induce infiltration of CD8+ T cells therapeutically benefit by administering a combination of a PD-1 inhibitor and anti-tumor antigen cancer vaccine (“Lm-LLO-E7 + aPD-1”) wherein the PD-1 inhibitor greatly enhances the therapeutic potency of the vaccine by two-fold, the antigen-specific immune response by two-fold, and the level of tumor-infiltrated CD8+ T cells by two-fold within the tumor microenvironment (Figures 2-3, in particular). Further, Cappuccini et al suggests (at page 711) the antigen-specific CD8 T cell response from an administered combination of checkpoint inhibitory antibody and anti-tumor vaccine takes place “at the tumor site”. Therefore, it is the examiner’s position that the combination of the recited anti-tumor vaccine and the recited checkpoint inhibitory antibodies predictably causes a recited influx of antigen specific CD8 T cells (wherein the antigen is MUC1 antigen of the administered Ad-sig-hMUC-1/ecdCD40L vector) into the tumor tissue enabling expansion of the number of patients responding to said checkpoint inhibitory antibody therapy. 
In regards to the indication the claimed method is unpredictable by arguing MVA is a “known” cancer vaccine of Cappuccini that does not predictably provide additive benefit when combined with PD-1 for prostate cancer, the examiner disagrees. MVA is not a “known” cancer vaccine. Cappuccini teaches MVA is a virus (see Abbreviations at page 701) that Cappuccini uses as a vector to express a tumor antigen (STEAP1). Further, Cappuccini does not teach MVA does not provide additive benefit when combined with PD-1 for prostate cancer. Rather, Cappuccini teaches tumor vaccines comprising a tumor antigen (STEAP1) expressed by a combination of MVA and ChAdOx1 result in significant therapeutic benefit when administered in combination with anti-PD-1 or anti-PD-L1 antibodies (Figure 4, in particular).
In regards to the indication the claimed method is unpredictable by arguing ChAdOx1 is a “known” cancer vaccine of Cappuccini that does not predictably provide additive benefit when combined with PD-1 for prostate cancer, the examiner disagrees. ChAdOx1 is not a “known” cancer vaccine. Cappuccini teaches ChAdOx1 is a simian adenovirus (see Abstract at page 701) that Cappuccini uses as a vector to express a tumor antigen (STEAP1). Further, Cappuccini does not teach ChAdOx1 does not provide additive benefit when combined with PD-1 for prostate cancer. Rather, Cappuccini teaches tumor vaccines comprising a tumor antigen (STEAP1) expressed by a combination of MVA and ChAdOx1 result in significant therapeutic benefit when administered in combination with anti-PD-1 or anti-PD-L1 antibodies (Figure 4, in particular).
In regards to the indication the claimed method is unpredictable by stating “known” cancer vaccines combined (MVA and ChAdOx1) do not predictably provide other than modest additive benefit when alone combined for prostate cancer, the examiner disagrees. Cappuccini teaches tumor vaccines comprising a tumor antigen (STEAP1) expressed by a combination of MVA and ChAdOx1 vectors demonstrate significant benefit when combined for prostate cancer (Figure 2, in particular). Cappuccini further teaches additional benefit by administering the vaccines comprising the tumor antigen in combination with anti-PD-1 or anti-PD-L1 antibodies (Figure 4, in particular).
	In regards to the argument that it is not predictable (or obvious) that a combination of a known cancer vaccine and an antibody should provide predictable additive therapeutic benefit, the examiner agrees that it is not predictable (or obvious) that a combination of a known cancer vaccine and just any antibody should provide predictable additive therapeutic benefit. However, it is predictable (and obvious) that a combination of a known cancer vaccine and a checkpoint inhibitor antibody that has been repeatedly shown to increase therapeutic benefit when combined with cancer vaccines would provide at least additive therapeutic benefit. Further, as evidenced by the following additional references, a combination of an anti-tumor vaccine and a recited checkpoint inhibitor predictably increases therapeutic benefit, including increased magnitude of an anti-tumor immune response:
	(1) see a combined increase in tumor regression and survival discussed on pages 204-206 of Kleponis et al;
	(2) see a combined increase on survival in Figure 2 and increases intratumoral CD8 activity at Figure 3 of Soares et al;
	(3) see a combined reduction of tumor volume in Figure 5 of Rekoske et al;
	(4) see a combination increases survival, decreases tumor volume, increases intratumoral CD8 T cells, and promotes a pro-inflammatory tumor microenvironment at Figures 6-9 of Rice et al; and
	(5) see a combined increase in survival and increase in intratumoral CD8 T cell activity at Figures 2-3 of Antonios et al.
	In regards to the argument that the claimed method is unpredictable by citing “in our hands, no beneficial effect was obtained using anti-PD-L1 antibody therapy in a combinational approach” at page 711 of Cappuccini, the examiner disagrees. Anti-PD-1 antibodies are capable of disrupting binding of PD-1 to multiple PD-1 ligands on tumor cells, including PD-L1 and PD-L2. Cappuccini et al teaches the lack of beneficial effect of the viral vector vaccines of Cappuccini et al and anti-PD-L1 in the model of Cappuccini et al (in contrast to the therapeutic effect of the viral vector vaccines of Cappuccini et al anti-PD-1 antibodies) is “possibly reflecting the fact that PD-L1 is not upregulated in this tumour model” (see left column on page 711). It is predictable treatment of tumors with tumor cells expressing PD-L2 (that do not also express PD-L1) that is capable of binding PD-1 on T cells (i) would therapeutically benefit from anti-PD-1 antibodies inhibiting a PD-1/PD-L2 interaction (PD-1 on T cells and PD-L2 on tumor cells) and (ii) would not benefit from anti-PD-L1 antibodies due to a lack of PD-L1 on the tumor cells because the anti-PD-L1 antibodies would not block PD-1/PD-L2 interaction.
In regards to the argument that the cited references do not teach or suggest the recited reduction of CD11b positive cells, the examiner disagrees. Both the instant specification and cited prior art identify CD11b+ cells as myeloid-derived suppressor cells (MDSCs). See “…CD11b cells (also known as myeloid-derived suppressor cells or MDSC)…” at first two lines of the last paragraph on page 28 of the instant specification. Note that cited prior art references tend to measure other MDSCs biomarkers alongside CD11b when identifying MDSCs and, therefore, describe decreases in MDSCs characterized by multiple markers and do not describe “total” CD11b+ cells. However, both the instant specification and the cited art demonstrate levels of CD11b+ MDSCs are decreased upon administering checkpoint inhibitors and indicate such a decrease provides therapeutic benefit by removing the suppressive effects of MDSCs on immunological responses. Decreases in CD11b+ cells are known to occur in response to treatment with anti-checkpoint inhibitor antibodies of the combined method (see: CD45+CD11b+Gr-1+ MDSC of Figure 4 of Mkrtchyan et al demonstrating a decrease in half of tumor infiltrating CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 antibody; CD11b+GR-1+ MDSC Figure 2 of Guo et al demonstrating a decrease in half of CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 antibody; CD11b+arginase-1+ MDSC of Figure S10 of Curran et al demonstrating a decrease in half of tumor infiltrating CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 or anti-PD-L1 antibody; CD11b+ MDSCs of Figure 5 of Yu1 demonstrating a decrease in half of CD11b+ MDSCs from a checkpoint inhibitor antibody alone; and CD11b+Gr1+ MDSCs of Figure 4 demonstrating a decrease in half of tumor infiltrating CD11b+ MDSCs from tumor vaccine in combination with anti-PD1 alone). Because checkpoint inhibitor therapies are known to reduce CD11b+ MDSCs in tumors, it is reasonably predictable that products of the combined method, the checkpoint inhibitor antibodies and the vaccine of Deisseroth et al, reduce total population of CD11b+ MDSCs in tumors as claimed. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. See MPEP 2143.02. Therefore, it is the examiner’s position that the combination of the recited anti-tumor vaccine and the recited checkpoint inhibitory antibodies predictably causes a recited reduction in CD11b positive cells in the tumor tissue, and tumor growth suppression is generated corresponding to said reduction of CD11b positive cells in the tumor tissue.

Claim Rejections - 35 USC § 103
Claims 8, 9, 11, 12, 15, 19-21, 23, 25, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (US 2015/0118222 A1; 4/30/15), as evidenced by Cappuccini et al (Cancer Immunol Immunother, 2016, 65: 701-713; 2/15/19 IDS), Deisseroth et al (US 2015/0064209 A1; 3/5/15), Shimizu et al (Invest New Drugs, 2016, 34: 347-354), Hamanishi et al (Int J Clin Oncol, 2016, 21: 462-473), Ribas et al (Cancer Immunol, Res, 2016, 4(3): 194-203), Mkrtichyan et al (Journal for Immunotherapy of Cancer, 2013, 1(15): 1-9), as evidenced by Guo et al (PLOS ONE, 2014, 9(2)(e89350) 10 pages), Curran et al (PNAS, 2010, 107(9): 4275-4280), Yu et al (Oncoimmunology, 2016, 5(6): e1151594 (12 pages); “Yu1”), Yu et al (Oncotarget , 2015, 6(39): 42067-42080; “Yu2”), Topalian et al (Journal of Clinical Oncology, 2014, 32(10): 1020-1030), Kleponis et al (Cancer Biol Med, 2015, 12: 201-208), Soares et al (J Immunother, 2015, 38(1): 1-11), Rekoske et al (Cancer Immunol Res, 2015, 3(8): 946-955), Rice et al (Cancer Gene Therapy, 2015, 22: 454-462), and Antonios et al (JCI Insight, 2016, 1(10): e87059).
Claims 8, 9, 11, 12, 15, 19-21, 23, 25, and 33-37 are product claims reciting a combination of known cancer therapeutics: (1) a known cancer vaccine (Ad-sig-hMUC-1/ecdCD40L) and (2) checkpoint inhibitor reagents (such as anti-PD-L1 or anti-PD1 antibodies) with known mechanisms to significantly enhance therapeutic effects of cancer vaccines by (i) disrupting PD-1/PD-L1 interactions to enhance a therapeutic CD8 T-cell response targeting tumor cells and (ii) reducing immune suppressive CD11b+ myeloid-derived suppressor cells (MDSCs).
Levy et al teaches treating cancer in a patient by administering a combinations comprising Ad-sig-hMUC-1/ecdCD40L, a BTK inhibitor such as ibrutinib, and an immune checkpoint inhibitor ([0325]-[0336], in particular). 
	[0325] “In some embodiments, a TEC inhibitor and an immune checkpoint inhibitor are administered in combination with an additional therapeutic agent for the treatment of cancer.” 
[0336]: “In some embodiments, a TEC inhibitor (e.g. ITK inhibitor or BTK inhibitor such as ibrutinib) and an immune checkpoint inhibitor are administered in combination with an anticancer agent such as for example a cancer vaccine. In some instances, a cancer vaccine is… Ad-sig-hMUC-1/ecdCD40L fusion protein vaccine…..”

Levy et al further identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular). Levy et al further demonstrates therapeutic benefit from administering ibrubinib in combination with anti-PD-1 or anti-PD-L1 checkpoint inhibitory antibodies to subjects with tumors (Figure 11, in particular).  
Levy et al does not highlight specifically recited characteristics of the combination of Ad-sig-hMUC-1/ecdCD40L vaccine of Levy et al and checkpoint inhibitors (including anti-PD-1, including “pembrolizumab”, or anti-PD-L1) of Levy et al. However, as defined by the instant specification (and as evidenced by references cited in the above rejection), Ad-sig-hMUC-1/ecdCD40L and immune checkpoint inhibitors (including anti-PD-1 and anti-PD-L1 antibodies) of Levy et al have the recited characteristics of the claimed products. It is noted the claims recite intended uses of combination of Ad-sig-hMUC-1/ecdCD40L vaccine of Levy et al and checkpoint inhibitors (including anti-PD-1, including “pembrolizumab”) of Levy et al. The combinations of Levy are equivalent to combinations that are intended to be used as recited by the claims.
Further, one of ordinary skill in the art would have been motivated with an expectation of success to gather a combination of just any number (including 10) Ad-sig-hMUC-1/ecdCD40L vaccine components of Levy et al and just any number (including 10) checkpoint inhibitor components (including anti-PD-1, including “pembrolizumab”, or anti-PD-L1) of Levy et al in order to treat multiple (including 10) patients of Levy et al with a combination treatment of Levy et al because Levy teaches the combination of recited checkpoint inhibitory antibodies and ibrubinit therapeutically treats subjects with cancer (Figure 11, in particular),Levy teaches an embodiment wherein ibrutinib and an immune checkpoint inhibitor are administered in combination with an additional known anticancer agent such as Ad-sig-hMUC-1/ecdCD40L ([0336], in particular), a subject with cancer is reasonably provided therapeutic benefit from a combination of known anti-cancer treatments, treatment of Levy et al is to be administered to numerous cancer patients ([0599]-[[0600], in particular), and a combination of numerous vaccine components and checkpoint inhibitor components (including 10 of each) provides the benefit of therapeutic treatment for numerous cancer patients as envisioned by Levy et al ([0599]-[[0600], in particular). This is an example of both (i) combining prior art elements (components of the combination) according to known methods to yield predictable results and (ii) some teaching, suggestion, or motivation in the prior art (suggestion to provide therapeutic treatment to multiple patients) that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention. 
Further, as evidenced by references cited in the above rejection, Ad-sig-hMUC-1/ecdCD40L and immune checkpoint inhibitors (including anti-PD-1 and anti-PD-L1 antibodies) of Levy et al predictably have the recited characteristics of the claimed products.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 9/9/22, Applicant argues Levy does not teach making and using a 3-way combination with a vaccine (or any other three-way combination) that would produce a synergistic result as claimed. Applicant further argues Levy does not teach use of a vaccine and checkpoint inhibitory antibody. Applicant further indicates the examiner fails to show reasonable motivation to combine the recited vaccine with a recited checkpoint inhibitory antibody. Applicant further indicates Levy et al does not provide enablement for making and using the recited vaccine with Ibrutinib and a checkpoint inhibitory antibody.  Applicant further indicates a lack of motivation and predictability for making and using the recited vaccine with Ibrutinib and a checkpoint inhibitory antibody.
The amendments to the claims and the arguments found in the Reply of 9/9/22 have been carefully considered, but are not deemed persuasive. In regard to the arguments that Levy does not teach making and using a 3-way combination with a vaccine (or any other three-way combination) that would produce a synergistic result as claimed, Levy does not teach use of a vaccine and checkpoint inhibitory antibody, the examiner fails to show reasonable motivation to combine the recited vaccine with a recited checkpoint inhibitory antibody, and lack of motivation and predictability for making and using the recited vaccine with Ibrutinib and a checkpoint inhibitory antibody, the claims are product claims and do not require any particular making step or any particular using step. Further, each recited product of the recited combinations (the MUC-1/ecdCD20L and the recited checkpoint inhibitory antibodies) are known in the prior art. Further, one would be motivated with an expectation of success to gather a combination of the recited vaccine vector, recited anti-PD-1 or anti-PD-L1 checkpoint inhibitory antibodies, and a BTK inhibitor such as ibrutinib because Levy teaches a combination of the recited checkpoint inhibitory antibodies and ibrutinib therapeutically treats subjects with cancer (Figure 11, in particular) and Levy teaches an embodiment of cancer treatment wherein ibrutinib and an immune checkpoint inhibitor are administered in combination with an additional known anticancer agent such as  Ad-sig-hMUC-1/ecdCD40L ([0336], in particular). A subject with cancer is reasonably provided therapeutic benefit from a combination of known anti-cancer treatments. Further, as evidenced by references cited in the above rejection, Ad-sig-hMUC-1/ecdCD40L and immune checkpoint inhibitors (including anti-PD-1 and anti-PD-L1 antibodies) of Levy et al predictably have the recited characteristics of the claimed products.
	In regards to the argument Levy et al does not provide enablement for making and using the recited vaccine with Ibrutinib and a checkpoint inhibitory antibody, these are product claims and the products are known in the prior art. Further, Levy et al renders obvious a method of gathering the recited combination of vaccine, Ibrutinib, and checkpoint inhibitory antibodies to treat cancer by administering for the reasons stated above.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 11, 12, 19, 20, 21, 27, 28, 33-37, 39, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of (1) a genus of checkpoint inhibitory antibodies that, when administered in combination with a MUC-1/ecdCD20L vaccine therapy component, result in a “synergistic” combination that suppresses tumor growth more than the sum effects seen when the MUC-1/ecdCD20L vaccine therapy component and checkpoint inhibitory antibody therapy component is given alone as a monotherapy (see claim 8); (2) a genus of checkpoint inhibitory antibodies that, when administered in combination with a MUC-1/ecdCD20L vaccine therapy component, interact “synergistically” and result in more than double a tumor suppressive effect of the checkpoint inhibitory antibody against tumor tissue cell growth over said checkpoint inhibitory antibody component alone as a monotherapy (see claim 19); (3) a genus of checkpoint inhibitory antibodies that, when administered in combination with a MUC-1/ecdCD20L vaccine therapy component, “synergistically” interact with each other and result in a more than two-fold increase in the suppressive effect over each of the checkpoint inhibitory antibody treatment or the vaccine treatment administered alone as a monotherapy (see claim 27); and (4) a genus of checkpoint inhibitory antibodies that, when administered in combination with a MUC-1/ecdCD20L vaccine therapy component, “synergistically” interact with each other and result in a tumor suppression effect more than a sum of the antibody component and the vaccine therapy component each acting alone as a monotherapy in suppression of a patient’s tumor growth (see claim 33). The specification does not disclose, and the art does not teach, the genera as broadly encompassed in the claims.  
The specification demonstrates a particularly large (possibly “synergistic”) reduction in tumor volume when a checkpoint inhibitory anti-PD-1 antibody is administered at a high dose (100 g) with a high dose (1x108 PFU) of a MUC-1/ecdCD20L vaccine therapy component (Figures 3 and 5, in particular). However, other than anti-PD-1 antibody used in figures of the specification, neither the specification nor the art teach any other checkpoint inhibitory antibodies that are members of the genera. The specification and the prior art teach anti-PD-L1 and anti-CTLA-4 checkpoint inhibitory antibodies; however, neither the specification nor the art demonstrate anti-PD-L1 or anti-CTLA-4 antibodies that are members of the genera. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number of antibodies that encompass the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
	The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genera, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642